Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 09/22/2021.  
Claims 1-20 are currently pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
		A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
		Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
		Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,158,409.
		Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the instant pending application omits certain steps of claims 1-23 in the 11,158,409 patent.  Therefore, claims 1-20 are prima facie obvious of claims 1-23 because it would have been obvious to omit certain steps with the motivation of providing a system, method and non-transitory computer-readable medium for electronic health record indexing.

The most remarkable prior art of record is as follows:
Ebaugh:    U.S. Patent Application Publication U.S. 2007/0013967 A1
Segal:  U.S. Patent Application Publication U.S.  2003/0160095 A1
Klein:  U.S. Patent Application Publication U.S. 2002/0194026 A1
Suzuki:  U.S. Patent Application Publication U.S. 2005/0120120 A1
A. M. Alghoson, "Medical Document Classification Based on MeSH," 2014 47th Hawaii International Conference on System Sciences, 2014, pp. 2571-2575, doi: 10.1109/HICSS.2014.324.
F. Esposito, S. Ferilli, T. M. A. Basile and N. Di Mauro, "Automatic content-based indexing of digital documents through intelligent processing techniques," Second International Conference on Document Image Analysis for Libraries (DIAL'06), 2006, pp. 16 pp.-219, doi: 10.1109/DIAL.2006.5.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JASON DUNHAM can be reached on 571.272.8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOY CHNG/
Primary Examiner, Art Unit 3686